Citation Nr: 1225590	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  08-34 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to February 1967, and from July 1970 to July 1973.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2007 rating decision in which the RO denied service connection for a bilateral knee disorder.  In February 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2008.

In September 2010, the Veteran testified during a Board video-conference hearing before a Veterans Law Judge; a transcript of that hearing is of record.  

For the reason expressed below, the matter on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Veterans Law Judge who conducted the September Board  hearing in this matter has left the Board's employment.  The Veteran has a right to a hearing to be conducted by a Veterans Law Judge who will then participate in the decision of the claim.  38 C.F.R. § 20.707 (2011).  The Board has received notice that the Veteran desires a Board video-conference hearing before another Veterans Law Judge. 

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Since the RO schedules Board video-conference hearings, a remand of this matter to the RO for scheduling of the requested hearing is warranted.


Accordingly, this matter is hereby REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Board video-conference hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.
 
The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


